429 F.2d 984
Henry D. PRICKETT and Erna P. Prickett, Appellants,v.DUKE POWER COMPANY, Appellee.
No. 14644.
United States Court of Appeals, Fourth Circuit.
September 17, 1970

Appeal from the United States District Court for the District of South Carolina, at Greenville; Donald Russell, Judge.
Clifford F. Gaddy, Jr., Greenville, S. C., on the brief for appellants.
Carl Horn, Jr., Steve C. Griffith, Jr., Charlotte, S. C., and Andrew B. Marion, Greenville, S. C., on the brief, for appellees.
Before WINTER, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
Upon submission of Duke Power Company's motion for summary affirmance, we have carefully reviewed the briefs and appendix and the record. We find oral argument unnecessary, and affirm, on the opinion of the district judge. Prickett v. Duke Power Company, 49 F.R.D. 116 (D.S.C.1970).


2
Affirmed.